DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed 08/29/2022 has been received and entered into the case. Claims 1, 3, 13-18, 21-50 are pending. Claims 21-41 are withdrawn. Claims 1, 3, 13-18, 42-50 have been considered on the merits herein. All arguments and amendments have been considered on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specifically, the specification does not provide antecedent basis for new claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 13-18, 42, 43, 45-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389, US8372624, US8895239, US8283133, US8945837) in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) and EP2014762 supported by PubChem Silwet L77. 
Franciskovich teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-57). The spore deposit comprises water and spores (col. 7, lines 42-52). 
Regarding claims 1 and 3, the carrier is disclosed to comprise paper, metal, glass, ceramics, plastic, membranes or combinations of two or more (col. 4, lines 26-41) which include a hydrophobic substrate. 
Regarding claims 17, 18, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry, thus the deposit is a dried drop of inoculum (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu of claims 17 and 18 (col. 2, lines 25-44) (For ‘624, see col. 2, lines 58-67, col. 3, lines 1-30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1 -15, lines 63-67, col. 11, lines 11 -67, col. 12, lines 1 -18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines 11 -67, col. 6, lines 21 -37, 60-col. 7, lines 1 -15, 45-57, col. 8, lines 1-24, For ‘239 see col. 3, lines 7-20, col. 5, lines 6-26, 51-67, col. 9, lines 58-67, col., 10, lines 1-6, 55-col. 12, For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 1-13, col. 54-67-col. 8, lines 1-22, For ‘845, see col. 2, lines 10-38, col. 3, lines 55-67, col. 4, lines 26-41, col. 5, lines 23-36, 50-67, col. 6, lines 19-67, col. 7, lines 40-64, col. 8, lines 1 -35, For ‘837, see col. 6, lines 16-41, col. 11, lines 15-25, col. 7, lines 10-16, col. 10-13).
 Franciskovich teach depositing 7 microliters on the carrier (see, ex. 1, for example). Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (See, ex. 1, for example, ‘US362, US’845, US’389, US’133). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume according to claims 1, 45, 46, is a result effective variable which may be optimized by routine optimization.  
Regarding claim 49 and 50, the indicator comprises a first compartment being adapted to permit the sterilization indicator to be brought into contact with a sterilization medium during sterilization; and a second compartment containing an incubation medium, the second compartment being adapted to maintain the incubation medium separate from the sterilization indicator during sterilization, and the second compartment being adapted to permit the incubation medium to contact the sterilization indicator after the sterilization indicator has been exposed to the sterilization medium and the carrier comprises a surface in the first compartment (col. 2, lines 25-44). 
Franciskovich does not teach a surfactant with the spore deposit of claims 1, 42-44.
Dallmier teach a biological indicator comprising a carrier and a microbial spore inoculum deposited on the carrier. The inoculum comprises spores suspended in an aqueous suspension medium containing a surfactant as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces (abstract, col. 3, lines 37-44, 55-67, col. 4, lines 1-16). Dallmier seeks to solve art recognized problems of known biological indicators which is stacking of the microbes/spores of the surface of carriers, thus shielding some of the spores or microbes from exposure to sterilization. The surfactant agent facilitates the flow of the medium to prevent stacking of the microbes on the surface of the carrier and allow the inoculum to more evenly “plate out” on carrier surfaces (abstract, col. 1, lines 56-67). Regarding claims 1, 42, 43, the surfactant is selected from but not limited to Triton® X-100 (polyethylene glycol tert-octylphenyl ether) and Tween® 80 (polyethylene glycol sorbitan monooleate) (col. 4, lines 1-16). 
Regarding claim 3, the carrier can be formed of metal, ceramics and plastics (col. 3, lines 55-67). 
Regarding claims 13-16, Dallmier teaches the spores can be from Bacillus, Geobacillus stearothermophilus and C. sporogenes (col. 4, lines 17-21). 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with surfactant is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). 
EP’762 teach a biological indicator comprising a carrier and spore deposition on the carrier wherein the spores do not overlap and 90% or more of the indicator spore bacteria adhere to the carrier without overlapping (0014-0016, 0041, 0050, Fig. 2) and thus allowing the effectiveness of the sterilization to be evaluated (0050). Applicant’s limitation of a single spore layer is interpreted by the Examiner to mean that the spores are not stacked, on top of each other or layered. Thus, the Examiner has interpreted the teachings of EP’762, i.e. spores adhere without overlapping, to mean that the spores are in a single layer. The carrier comprises a plastic (0025), i.e. a hydrophobic substrate. The spores are from Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Before the effective filing date of the claimed invention, it was known that spore deposition on a carrier often poses a problem resulting in spore clumping and stacking. The art recognizes reagents, i.e.  surfactants, as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap. In view of Dallmier and Witcher, it would have been obvious before the effective filing date of the claimed invention to add a surfactant, particularly well-known and routinely used polyethylene glycol surfactants including Triton® X-100 and Tween® 80 to a biological indicator spore deposit with a reasonable expectation of preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces.  Thus, providing a single spore layer without or with reduced clumps and multilayer stacking of spores because the surfactant agents are disclosed to prevent or reduce beading up, a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (Dallmier col. 4, lines 1-16, Witcher 0031) and would therefore aid in a deposition of spores on a carrier wherein at least about 95%-99% of the spore deposit resides in a single spore layer. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389, US8372624, US8895239, US8283133, US8945837) in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) and EP2014762 supported by PubChem Silwet L77 as applied to claims 1, 3, 13-18, 42-43, 45-50 above, and further in view of Roscoe et al. (US2013/0230876).
The teachings of Franciskovich in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) and EP2014762 are found above. 
While Dallmier and Witcher teach surfactants to be used with biological indicators and that surfactants are necessary to reduce stacking of spores on the carrier, thereby preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces, they do not teach the surfactant Tween® 20, i.e. polyethylene glycol sorbitan monolaurate of claim 44. 
Tween® surfactants and their functions are well-known in the art and it would have been obvious to a posita to substitute one known surfactant for another and the results would have been predictable. Further, Roscoe teach the use of Tween® surfactants including Tween® 20 (0093) for use with biological indicators comprising spores for use in sterilization tests (0033, 0035, 0037).  Therefore, the substitution of one known element or another would have been obvious and the substitution would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13-16, 42-50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 8895239, claims 1, 3, 4, 6, 7,15, 17, 29 of US8043845, claims 1, 3 of US 8945837, claims 1,3, 4-6 of US8372624 and claims 1, 2 of US’9701968, claims 1-4, 6, 7,15, 16, 17, 26, 29 of US8283133 in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) Roscoe et al. (US2013/0230876) and EP2014762 supported by PubChem Silwet L77. 
The claims are drawn to biological indicators comprising spores selected from Geobacillus, Bacillus or Clostridium on a carrier. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’239, ‘837, ‘968, ‘624; however it would have been obvious in view of the art to use known methods for single layer deposition on carriers of biological indicators as claimed. Claims 1, 42-44 requires a surfactant in the spore deposit inoculum, not present in ‘239, ‘845, ‘837, ‘624, ‘968 and ‘133; however, Witcher teaches a biological indicator comprising a carrier and a spore deposit on the carrier with a surfactant. 
Dallmier teach a biological indicator comprising a carrier and a microbial spore inoculum deposited on the carrier. The inoculum comprises spores suspended in an aqueous suspension medium containing a surfactant as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces (abstract, col. 3, lines 37-44, 55-67, col. 4, lines 1-16). Regarding claims 1, 42, 43, the surfactant is selected from but not limited to Triton® X-100 (polyethylene glycol tert-octylphenyl ether) and Tween® 80 (polyethylene glycol sorbitan monooleate) (col. 4, lines 1-16). 
Regarding claim 3, the carrier can be formed of metal, ceramics and plastics (col. 3, lines 55-67). 
Regarding claims 13-16, Dallmier teaches the spores can be from Bacillus, Geobacillus stearothermophilus and C. sporogenes (col. 4, lines 17-21). 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with surfactant is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). 
EP’762 teach a biological indicator comprising a carrier and spore deposition on the carrier wherein the spores do not overlap and 90% or more of the indicator spore bacteria adhere to the carrier without overlapping (0014-0016, 0041, 0050, Fig. 2) and thus allowing the effectiveness of the sterilization to be evaluated (0050). Applicant’s limitation of a single spore layer is interpreted by the Examiner to mean that the spores are not stacked, on top of each other or layered. Thus, the Examiner has interpreted the teachings of EP’762, i.e. spores adhere without overlapping, to mean that the spores are in a single layer. The carrier comprises a plastic (0025), i.e. a hydrophobic substrate. The spores are from Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Tween® surfactants and their functions are well-known in the art and it would have been obvious to a posita to substitute one known surfactant for another and the results would have been predictable. Further, Roscoe teach the use of Tween® surfactants including Tween® 20 (0093) for use with biological indicators comprising spores for use in sterilization tests (0033, 0035, 0037).  Therefore, the substitution of one known element or another would have been obvious and the substitution would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Before the effective filing date of the claimed invention, it was known that spore deposition on a carrier often poses a problem resulting in spore clumping and stacking. The art recognizes reagents, i.e.  surfactants, as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap. In view of Dallmier and Witcher, it would have been obvious before the effective filing date of the claimed invention to add a surfactant, particularly well-known and routinely used polyethylene glycol surfactants including Triton® X-100 and Tween® 80 to a biological indicator spore deposit with a reasonable expectation of preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces.  Thus, providing a single spore layer without or with reduced clumps and multilayer stacking of spores because the surfactant agents are disclosed to prevent or reduce beading up, a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (Dallmier col. 4, lines 1-16, Witcher 0031) and would therefore aid in a deposition of spores on a carrier wherein at least about 95% of the spore deposit resides in a single spore layer. 

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Applicant further argues that, none of Franciskovich, Witcher, or EP ‘762 disclose or suggest at least about 95% of the area of the spore deposit comprises spores residing in a single spore layer, wherein the spore deposit being formed by depositing one or more liquid droplets of the claimed inoculum on the carrier and drying the inoculum to form the spore deposit, each liquid droplet having a volume in the range from about 10 to about 20 microliters. Applicant argues the recess of the carrier of Dallmier and the substrate surfaces of Witcher, and that if one were to modify the carrier and substrate of Franciskovich in view of Dallmier and Witcher, the modification would not result in a spore deposit having about 95% of the area of the spore deposit residing in a single spore layer. 
Franciskovich is relied upon for teaching the structure of the biological indicator as claimed.  The secondary references are relied upon to solve art recognized problems of known biological indicators, which is stacking of the microbes/spores of the surface of carriers, thus shielding some of the spores or microbes from exposure to sterilization. The surfactant agent facilitates the flow of the medium to prevent stacking of the microbes on the surface of the carrier and allow the inoculum to more evenly “plate out” on carrier surfaces. Thus, it would not be necessary to modify Franciskovich but rather motivates one to add a surfactant to the indicator to prevent stacking and enable a more efficient sterilization process when the indicator is brought into contact with a sterilant during a sterilization process. 
Regarding the volume and concentrations of the spore deposit, the prior art further suggests that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume and concentrations are result effective variables which may be optimized by routine optimization. It is the Examiners position that Franciskovich teaches depositing and drying a droplet having a volume of 7 microliters, taken to be about 10 microliters to form a spore deposit.  Franciskovich also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume according to claims 1, 45, 46, is a result effective variable which may be optimized by routine optimization.  
The art suggests that the use of surfactants with a spore deposit on a carrier in a biological deposit prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap, therefore, given the combined teachings of the prior art references of record, one would have a reasonable expectation of successfully achieving a single spore layer in about 95%-99% of the area of the spore deposit when depositing an inoculum comprising spores in an aqueous suspension comprising a surfactant.  The claimed invention is prima facie obvious in view of the teachings of the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                              

/TAEYOON KIM/Primary Examiner, Art Unit 1631